                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SARAMARIE LATONA BURCLAW,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    18-cv-855-wmc
STANDARD INSURANCE COMPANY,

                            Defendant.


       At bottom, this lawsuit concerns plaintiff Saramarie Latona Burclaw’s claim that

defendant Standard Insurance Company (“Standard”) wrongfully denied her an additional

life insurance benefit of $100,000 following the death of her husband, but largely turns on

whether the insurance policy at issue is exclusively governed by the Employee Retirement

Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff initially brought claims

for common law breach of contract and bad faith in Wisconsin state court. Defendant

subsequently removed the lawsuit to federal court, asserting ERISA preemption as an

affirmative defense. Plaintiff responded by filing a combined motion for declaratory relief

establishing her right to proceed on her state law claims or, alternatively, to amend

her complaint to seek relief under ERISA. (Dkt. #7.) Defendant then filed a motion

for summary judgment. (Dkt. #12.) For the reasons discussed below, the court will

deny plaintiff’s motion for declaratory relief, grant in part and deny in part defendant’s

motion for summary judgment, and grant in part and deny in part plaintiff’s motion to

amend her complaint.
                                  UNDISPUTED FACTS1

       Plaintiff Saramarie Latona Burclaw is the widow of David Burclaw, who had been

an employee of West Bend Mutual Insurance. West Bend contracted with defendant

Standard to provide certain insurance benefits for its employees. On February 21, 2013,

Mr. Burclaw enrolled in Standard’s group life insurance policy through West Bend’s

employee plan, including both Basic Term Life, paid with premiums by West Bend, and

Additional Term Life, with premiums paid by Burclaw.

       Due to health issues, Mr. Burclaw became disabled in April of 2015, and Standard

sent a letter on October 19, 2015, advising that he had been approved for a waiver of life

insurance premium payments due to his disability. The letter also included the following

statement regarding Mr. Burclaw’s benefits:

              How much Life Insurance do I have?
              The following amount of Group Life Insurance was in force on
              the date you became Disabled:
              $204,000.00 Basic Term Life Insurance
              $250,000.00 Additional Term Life Insurance
              $10,000.00 Dependent Child Life Insurance

(Blocher Decl., Ex. B (dkt. #11-2) 1.) Standard sent a similar letter to West Bend, in

which it also stated that Mr. Burclaw’s additional life insurance coverage amount was

$250,000. (Blocher Decl., Ex. A (dkt. #11-1) 1.)

       On April 9, 2017, Mr. Burclaw passed away, and plaintiff subsequently contacted

West Bend to claim the life insurance benefits as his widow. West Bend in turn submitted



1
  The following facts are taken from the parties’ proposed findings of fact, responses to those
findings, and underlying documents, where appropriate. For the purposes of summary judgment,
the facts are found to be material and undisputed unless otherwise indicated.


                                              2
a claim form to Standard, indicating that Mr. Burclaw had $204,000 in basic life benefits,

but only $150,000 in additional life benefits. On May 1, 2017, Chandra Topp, Senior HR

Generalist at West Bend, contacted Standard asking: “Any further information on the

coverage amount? I would like to get back to Dave’s wife today. I believe it should be

$204 basic life and $150K VLI [voluntary life insurance]. Please confirm.” (Jones Decl.,

Ex. A (dkt. #22-1) 132.) A representative from Standard responded that, according to the

ReportsOnline system, Mr. Burclaw was approved for $250,000 in additional life

insurance. Topp responded, asking “Are you sure about the 250K? I looked back and I

only ever see $150K for him in VLI.” (Id.)

       On June 12, 2017, Standard paid out the undisputed portions of the benefits to

Ms. Burclaw: the $204,000 in basic life and $150,000 in additional life insurance benefits.

On June 13, 2017, Topp emailed to Standard copies of Mr. Burclaw’s payroll records for

the September 6, 2014, through October 17, 2015, pay periods. In her email, Topp wrote:

“Attached are the pay statements for Dave Burclaw which align with the $150k for VLI.”

(Id. at 80.)

       On July 21, 2017, Standard notified Ms. Burclaw that it had completed its review

of Mr. Burclaw’s life insurance benefits and that:

               Based on our review, we have determined that Mr. Burclaw was
               enrolled for $204,000, of Basic Life and $150,000, of
               Additional Life Insurance benefits. . . .

               Our review has determined that on February 21, 2013, Mr.
               Burclaw enrolled for $250,000 worth of Additional Life
               Insurance with an effective date of March 20, 2013. However,
               on February 22, 2013, Mr. Burclaw voluntarily reduced the
               amount of his Additional Life Insurance to $150,000, also to
               become effective on March 20, 2013. The $250,000 of

                                             3
               Additional Life Insurance never became effective and Mr.
               Burclaw was charged [a] premium based on $150,000, worth
               of Additional Life Insurance coverage. . . .

               Our Waiver of Premium approval letter dated October 19,
               2015, indicating the higher amount was an inadvertent error.
               We sincerely apologize for the benefit misstatement.

(Id. at 75.)

       After Standard notified Ms. Burclaw of its decision to pay out $150,000, as opposed

to $250,000, in additional life insurance coverage, she retained counsel and requested that

Standard reconsider its decision. When it did not, she then filed suit in state court, alleging

breach of contract and bad faith under Wisconsin common law. After removing the case

to this court, Standard asserted that plaintiff’s state law claims are preempted by federal

law because the plan at issue is governed by ERISA.2 Plaintiff then filed a motion asking

the court to determine whether ERISA preempts her state law claims and, if so, declare

that de novo review of Standard’s coverage decision is appropriate under the plan. Plaintiff

also seeks leave to amend her complaint to add state law claims for equitable relief --

namely, estoppel and reformation -- and also to include claims under ERISA, should it

apply. In its own motion for summary judgment, defendant maintains that (1) ERISA

preempts plaintiff’s state law claims, (2) the appropriate level of review is an “arbitrary and

capricious” standard, and (3) plaintiff’s request to amend her complaint would be futile

and, therefore, should be denied.




2
 This court has jurisdiction over this case under 29 U.S.C. § 1441(a) as the parties are diverse and
the amount in controversy exceeds $75,000. (See Notice of Removal (dkt. #1) 2.) Moreover, as
discussed below, plaintiff will be permitted to amend her complaint to add ERISA causes of action,
over which this court also has federal question jurisdiction under 29 U.S.C. § 1331.

                                                 4
                                         OPINION

       Although plaintiff styled her filing as a “motion for declaratory relief,” that motion

is more properly construed as one for summary judgment. See Boehm v. Scheels All Sports,

Inc., 202 F. Supp. 3d 1030, 1033 (W.D. Wis. 2016) (construing a motion for declaratory

judgment as one for summary judgment); Kam-Ko Bio-Pharm Trading Co. Ltd-Australasia v.

Mayne Pharma (USA) Inc., 560 F.3d 935, 943 (9th Cir. 2009) (“[A] party may not make

a motion for declaratory relief, but rather, the party must bring an action for a declaratory

judgment . . . . The only way plaintiffs’ motion can be construed as being consistent with

the Federal Rules is to construe it as a motion for summary judgment on an action for a

declaratory judgment.”) (quoting Int'l Bhd. of Teamsters v. E. Conference of Teamsters, 160

F.R.D. 452, 456 (S.D.N.Y. 1995)).        Indeed, plaintiff herself requested that the court

consider at least part of her motion as seeking partial summary judgment. (See Pl.’s Br.

(dkt. #9) 10-11 (“In conjunction with the request to declare that ERISA does not preempt

Wisconsin law in this case, Ms. Burclaw requests partial summary judgment as to the

Standard’s affirmative defense pursuant to Federal Rule 56.”).) The court will, therefore,

treat plaintiff’s filing as a cross-motion for partial summary judgment.

       Summary judgment is appropriate if the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The court must view all facts and draw all inferences in the

light most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).




                                             5
I. ERISA Preemption

       As noted at the outset, the threshold and potentially dispositive question in this

case is whether plaintiff’s claims are exclusively governed by federal law, which requires the

court to determine whether Mr. Burclaw’s additional life insurance plan was governed by

ERISA. Plaintiff argues that they are not because: “(1) at the time that Mr. Burclaw

obtained the insurance, it was not a part of West Bend’s employee benefit plan; and (2)

even if it was part of the plan, it [] falls within the ‘safe harbor’ provision where preemption

does not apply.”    (Pl.’s Br. (dkt. #9) 11.)      Defendant contests both arguments, and

maintains that plaintiff’s claims are, therefore, preempted. Defendant bears the burden as

to this issue. Fifth Third Bank ex rel. Tr. Officer v. CSX Corp., 415 F.3d 741, 745 (7th Cir.

2005) (“Federal preemption is an affirmative defense upon which the defendants bear the

burden of proof.”); Kanne v. Connecticut Gen. Life Ins. Co., 867 F.2d 489, 492 (9th Cir. 1988)

(“Because Connecticut General's claim of ERISA preemption is a federal defense in this

lawsuit . . . the burden is on the defendant to prove the facts necessary to establish it.”).

       Where, as here, both parties have moved for summary judgment on the same claim,

the court must adopt a “‘Janus-like’ perspective, examining each party’s motion in turn and

construing all inferences in favor of the party against whom the motion under consideration

is made.” Hopkins v. Prudential Ins. Co. of Am., 432 F. Supp. 2d 745, 758 (N.D. Ill. 2006).

The court will take up defendant’s motion first, viewing all facts and drawing all inferences

in the light most favorable to plaintiff. See Anderson, 477 U.S. at 255. Plus, because the

burden of proof rests with defendant, it must “lay out the elements of the claim, cite the

facts which it believes satisfies these elements, and demonstrate why the record is so one-


                                               6
sided as to rule out the prospect of a finding in favor of the non-movant on the claim.”

Hotel 71 Mezz Lender LLC v. Nat'l Ret. Fund, 778 F.3d 593, 601 (7th Cir. 2015). Before

addressing whether defendant has met this burden, however, a more detailed discussion of

the record with regard to the applicable policy documents and the employee plan’s

administration is required.



   A. Policy Documents

       ERISA requires covered plans to be “established and maintained pursuant to a

written instrument,” 29 U.S.C. § 1102(a), and also to be reduced to a “summary plan

description,” § 1021(a). These summaries are often simply referred to as “SPDs.” See, e.g.,

Mers v. Marriott Int'l Grp. Accidental Death & Dismemberment Plan, 144 F.3d 1014 (7th Cir.

1998); Bowerman v. Wal-Mart Stores, Inc., 226 F.3d 574 (7th Cir. 2000). Here, the parties

dispute what, if any, of the documents produced by Standard reflect the written policy

document and summary plan description (“SPD”) in force during the relevant time.

       Essentially at issue are three, written documents produced by defendant: a

“Certificate and Summary Plan Description” (Blocher Decl., Ex. M (dkt. #11-13) (“SPD-

M”)); another “Certificate and Summary Plan Description” (Blocher Decl., Ex. O (dkt.

#11-15) (“SPD-O”)); and a “Group Life Insurance Policy” (Blocher Decl., Ex. P (dkt. #11-

16) (“GLIP”)). Plaintiff argues that the first of the plan descriptions, SPD-M, “is the only

SPD or plan document produced by the Standard that was in force during the relevant

time period [when Mr. Burclaw was enrolled between 2013-2017].” (Pl.’s Opp’n (dkt.

#23) 3.)   In particular, plaintiff points out that the second plan description, SPD-O

contains a footer that says, “Revised 05/30/2018” and that the first page of the GLIP states
                                             7
“Effective September 1, 2018.” (See Blocher Decl., Ex. O (dkt. #11-15) 1.) Moreover,

plaintiff notes that SPD-M -- again, the only policy document produced in effect during

the relevant time period according to plaintiff -- fails to even mention the additional life

insurance benefit at issue here.

       Defendant argues that plaintiff’s reading of these same documents is flawed, arguing

that SPD-O and GLIP reflect the terms of both the basic and additional life insurance

benefits plans that were in effect during the relevant period. First, defendant objects to

plaintiff’s reliance on SPD-M, explaining that Mr. Burclaw was covered by another plan

and it actually produced this plan in error. Specifically, defendant points to a footer in

SPD-M stating that it applies to “Retired Members who retired after 1/1/1999 and prior

to 1/1/14.” (Blocher Decl., Ex. M (dkt. #11-13) 1.) In contrast, defendant notes, SPD-O,

the applicable plan, states “Active Members.” (Blocher Decl., Ex. O (dkt. #11-15) 1.)

Because Mr. Burclaw was never retired, defendant argues persuasively, SPD-M is by its

terms not applicable. Second, defendant explains that the group life insurance policy or

GLIP has an effective date of April 1, 2012, and that the September 1, 2018, date

repeatedly cited by plaintiff is nothing more than the date of an amendment to the GLIP.

(Blocher Decl., Ex. P (dkt. #11-16) 1.) Moreover, defendant correctly points out that the

footer to the body of the group plan (not including the amendments) states: “Printed

05/02/2012.” (Id. at 25-60.) Third, and finally, while defendant acknowledges that the

footer in SPD-O suggests that it was revised after Mr. Burclaw enrolled in the Plan,

defendant also asserts that the document

              unambiguously sets forth an effective date of April 1, 2012,
              and indicates that if its terms differ from the Group Policy,

                                             8
              “the terms stated in the Group Policy will govern.” [Docket
              No. 18-15, p. 3 of 39]. The SPD was “Revised 05/30/2018”
              to reflect Group Policy Amendment No. 11 effective
              September 1, 2018. Compare STND 0003 (Amendment No.
              11: “Effective September 1, 2018…”) with Docket No. 8-15 at
              p. 11 of 39 (“On September 1 coinciding with or next following
              the date…”). Reviewing the SPD in conjunction with the
              Group Policy and its amendments confirm that the additional
              contributory insurance became available to eligible employees
              effective April 1, 2012, and that such coverage has not since
              been modified by the governing document (the Group Policy)
              in any material manner as it relates to the issues in this case.

(Def.’s Reply (dkt. #30) 4.)

       Even viewing the facts and documents of record in the light most favorable to

plaintiff, the court agrees with defendant that no reasonable factfinder could conclude that

the plan summarized at SPD-M is relevant, as it expressly applies by its terms to retired,

as opposed to active, members. Additionally, a reasonable factfinder would necessarily

conclude on this record that the GLIP was in force during the times relevant to this lawsuit.

In particular, the 2018 date principally replied upon by plaintiff is plainly taken out of

context from an amendment to that plan, which states in relevant part that: “Effective

September 1, 2018 . . . the Group Policy is amended as follows . . . .” (Blocher Decl., Ex.

P (dkt. #11-16) 1.) Even more persuasive, after listing the amendments that had been

made to the plan, the body of the group policy states that its “Effective Date” is April 1,

2012, and the footer included on every page of the policy reflects that it was “Printed

05/02/2012.” (Id. at 25-60.)

       However, whether SPD-O reflects, as defendant claims, the summary plan




                                             9
description effective at the relevant times to this lawsuit is a closer question. 3 As plaintiff

points out, SPD-O has a revision date of May 30, 2018 -- a date that is also printed on the

bottom of every page of that document. (Blocher Decl., Ex. O (dkt. #11-15) 1-39.) This

date is well past Mr. Burclaw’s participation in the plan from 2013 to 2017.                   While

defendant suggests that the May 30, 2018, date is unimportant because the amendments

to the underlying group policy (the GLIP document) itself show no material change

between 2012 and 2018, this ignores the possibility of a conflict between the effective

summary plan description and the underlying insurance policy.4 A reasonable factfinder

could, therefore, conclude that SPD-O does not adequately reflect the plan actually in force

during the relevant time period. However, for the reasons explained below with respect to

West Bend’s involvement in the plan’s administration, including the group insurance

policy at issue, this failing is not necessarily fatal to defendant’s preemption argument.




3
  The failure of defendant to produce (or, worse, even maintain) the definitive documents is
especially frustrating, since it has the burden of proof on this issue. As discussed below, the limited
documentation in this record does not fall entirely on defendant, since plaintiff apparently failed
to seek affirmative discovery from the defendant or third-party West Bend, who would also be
expected -- both as the policyholder with at least some administrative responsibilities and as a
mutual insurance company itself -- to maintain its own records of the applicable plan and policy
documents.

4
 That SPD-O contains a disclaimer providing that the terms of the group policy governs in the case
of a conflict is unpersuasive as such disclaimers have been found by various courts to be
unenforceable. See, e.g., Hopkins v. Prudential Ins. Co. of Am., 432 F. Supp. 2d 745, 763 (N.D. Ill.
2006) (disclaimer in SPD providing that “[i]n the event this summary differs in any way from the
Plans, the actual terms of those documents will govern” was unenforceable); McKnight v. S. Life &
Health Ins. Co., 758 F.2d 1566, 1570 (11th Cir. 1985) (“It is of no effect to publish and distribute
a plan summary booklet designed to simplify and explain a voluminous and complex document,
and then proclaim that any inconsistencies will be governed by the plan.”); Pierce v. Security Trust
Life Ins. Co., 979 F.2d 23, 26-27 (4th Cir. 1992) (similar SPD disclaimers are unenforceable);
Hansen v. Continental Ins. Co., 940 F.2d 971, 981-82 (5th Cir. 1991) (same); Edwards v. State Farm
Mut. Auto. Ins. Co., 851 F.2d 134, 136 (6th Cir. 1988) (same).

                                                 10
   B. Plan Administration

       1. Establishment of and Amendments to the Plan

       West Bend first selected Standard to provide group life insurance and long-term

disability insurance to its employees in 2009.       There is no dispute that West Bend

submitted to Standard an application for group insurance, and that Standard thereafter

issued a group insurance policy to West Bend providing covered employees with Basic Life

and Accidental Death & Dismemberment insurance at that time. Then, in 2012, an

additional life insurance benefit was added to this group policy. Plaintiff attempts to

suggest that Standard requested this change (Def.’s Reply to Pl.’s Resp. to Def.’s PFOF

(dkt. #29) ¶ 10), but even viewing the facts in the light most favorable to the plaintiff, the

underlying documents show that West Bend at least formally initiated the amendment.

Indeed, a form titled “Request for Group Insurance Amendment” listed West Bend as the

“Employer Name” and provides:

              As an authorized representative of the Employer, I request that
              Standard Insurance Company (“The Standard”) amend the
              above Employer’s coverage under the Group Policy to make
              the following change(s):
              ...
              Add to the current Life/AD&D contract Additional
              Life/AD&D . . . available to all active employees with Basic Life
              and working at least 40 [hours] each week. Please see the
              attached proposal 1088117 for the schedule of benefits and
              associated rates.
              ...
              I request that the amendment become effective on 4/1/12.

(Yoder Decl., Ex. A (dkt. #21-2) 16.)

       Similar records show that West Bend subsequently submitted a number of other

“Request[s] for Group Insurance Amendment” forms.             (See id. at 1-13.)    However

                                             11
formalistic these documents may be, they establish that West Bend was actively involved

with ongoing policy changes.

       Finally, the group life insurance policy contains the following allocation of authority

provision:

               Except for those functions which the Group Policy specifically
               reserves to the Policyholder [West Bend], we [Standard] have
               full and exclusive authority to control and manage the Group
               Policy, to administer claims, and to interpret the Group Policy
               and resolve all questions arising in the administration,
               interpretation, and application of the Group Policy.
               Our authority includes, but is not limited to:
               1. The right to resolve all matters when a review has been
               requested;
               2. The right to establish and enforce rules and procedures for
               the administration of the Group Policy and any claim under it.
               3. The right to determine:
                      a. Eligibility for insurance;
                      b. Entitlement to benefits;
                      c. Amount of benefits payable;
                      d. Sufficiency and the amount of information we may
                      reasonably require to determine a., b., or c., above.
               Subject to the review procedures of the Group Policy any
               decision we make in the exercise of our authority is conclusive
               and binding.

       (Blocher Decl., Ex. P (dkt. #11-16) 54-55.)5 The functions specifically reserved to

West Bend, the policyholder, include: the determination of “the amount, if any, of each

Member’s contribution toward the cost of insurance under the Group Policy”; the ability

to terminate the Group Policy on written notice; the issuance of certificates to each insured

member; and the provision of certain records and reports to Standard. (Id. at 58-60.)



5
  The introduction of the GLIP clarified that “‘[w]e’, ‘us’, and ‘our’ mean Standard Insurance
Company” and that “‘[y]ou’ and ‘your’ mean the Member.” (Id. at 21.) Also, as reflected in the
bracket in the block text above, the “Policyholder” is identified as “West Bend Mutual Insurance.”
(Id. at 25.)

                                               12
       2. Premium Payments

       It is also undisputed that the additional life insurance benefit at issue here was

voluntary and required employee contributions -- meaning that Mr. Burclaw paid the

premiums associated with this additional benefit. It is similarly undisputed that West

Bend paid for and provided to Mr. Burclaw other benefits, including paying the premiums

for employees’ basic term life benefit. Further, defendant offers proof that West Bend

received and maintained monthly invoices for premiums associated with the group policy,

including the additional life insurance benefits.

       Specifically, defendant points to a letter dated May 15, 2012, in which Standard

communicated to West Bend a change in premium rates for various “Product[s] &

Services,” including “Additional Life.” (Id. at 27.) Defendant also produced an (undated)

“underwriting document” stating in relevant part as follows:




(Id. at 23.) Defendant argues this document in particular shows that West Bend was

invoiced once a month for premiums associated with additional life insurance (“AL”) under

a “Self-Admin/Summary Billing method.” (Def.’s Reply to Pl.’s Resp. to Def.’s PFOF (dkt.

#29) ¶ 5.) A separate document describes this same billing method as follows: “The

Standard provides a generic monthly statement showing total insured volume and total


                                             13
number of lives. The group [here, West Bend] is responsible for tracking eligibility and

changes.” (Yoder Decl., Ex. A (dkt. #21-1) 22.)

       Although she admits that the Self-Admin/Summary Billing method applied to the

2009 non-contributory plan, plaintiff complains that because the actual invoices were not

provided, “it is unclear whether that was actually carried out.” (Def.’s Reply to Pl.’s Resp.

to Def.’s PFOF (dkt. #29) ¶ 4.) She also pushes back against Standard’s contention that

the contributory additional life insurance plan was governed by the Self-Admin/Summary

Billing method. (Id. ¶¶ 5-7.) The court agrees that there is some room for a factual dispute

as to the invoice and billing method for the additional life insurance plan; while Standard’s

interpretation of the limited documents it produced is reasonable, the failure to offer

definitive documentation means inferences are required (such as interpreting “AL” as

“additional life” and concluding that the undated underwriting document was applicable

during the relevant time), which a reasonable factfinder could question.


       3. Form 5500 Filings by West Bend

       As an employee benefit plan sponsor, West Bend also submitted regular Form 5500

filings to the IRS.6 (Wagener Decl., Ex. A (dkt. #19-1) 1-40.) The documents produced

by Standard indicate that West Bend filed these forms every year from at least 2012

through 2017. (Id.) Plaintiff does not dispute that West Bend filed these forms, but

“den[ies] that the 5500 form explicitly says anything about the voluntary, contributory



6
 “Form 5500 is an annual report disclosing financial and actuarial information that is required to
be filed with the Secretary of Labor under ERISA.” Bolssen v. Unum Life Ins. Co. of Am., 629 F. Supp.
2d 878, 882 (E.D. Wis. 2009) (citing 29 U.S.C. §§ 1023, 1024).


                                                14
[additional life insurance] plan.” (Def.’s Reply to Pl.’s Resp. to Def.’s PFOF (dkt. #29) ¶

23.) However, each of the forms list “148233” as the “contract number” (Wagener Decl.,

Ex. A (dkt. #19-1) 1-40), which matches with the “Policy Number” listed on the Group

Life Insurance Policy document -- a document that includes the additional life insurance

benefit at issue in this case. (Blocher Decl., Ex. P (dkt. #11-16) 21.) So, while plaintiff is

again technically correct that the forms do not explicitly reference an additional life

insurance “plan,” they plainly reference the overall group policy that includes the

additional life benefit. Accordingly, a reasonable factfinder could not conclude that the

filings excluded the so-called additional life insurance “plan”; rather, it was part of the same

group insurance plan.



   C. Analysis

       As discussed above, the evidence at summary judgment shows that the group life

insurance policy or GLIP was the only underlying insurance policy in force during the

relevant time period, but there is a factual dispute as to whether Standard has produced a

contemporaneous SPD. Given this dispute, plaintiff suggests that defendant has failed to

meet its burden to prove that the additional life insurance benefit at issue is governed by

ERISA. (Pl.’s Br. (dkt. #9) 12; Pl.’s Opp’n (dkt. #23) 3.) However, while ERISA requires

covered plans to be reduced to an SPD, see 29 U.S.C. § 1022, an SPD is not required to

prove the existence of an ERISA plan. See Bolssen v. Unum Life Ins. Co. of Am., 629 F. Supp.

2d 878, 882-83 (E.D. Wis. 2009) (“[C]ourts have consistently rejected the argument that

the failure to comply with formal requirements can prevent the establishment of

an ERISA plan.”). Rather, a welfare plan is governed by ERISA if it is:
                                              15
              (1) a plan, fund, or program, (2) established or maintained, (3)
              by an employer or by an employee organization, or by both,
              (4) for the purpose of providing medical, surgical, hospital care,
              sickness, accident, disability, death, unemployment or vacation
              benefits, apprenticeship or other training programs, day care
              centers, scholarship funds, prepaid legal services or severance
              benefits, (5) to participants or their beneficiaries.

Postma v. Paul Revere Life Ins. Co., 223 F.3d 533, 537 (7th Cir. 2000) (quoting Ed Miniat,

Inc. v. Globe Life Ins. Group, Inc., 805 F.2d 732, 738 (7th Cir. 1986)).

       Further, the Department of Labor has set forth a “safe harbor” provision to clarify

whether an insurance plan falls under ERISA. See id. According to the regulation, a plan

is not governed by ERISA where:

              (1) No contributions are made by an employer or employee
              organization;
              (2) Participation in the program is completely voluntary for
              employees or members;
              (3) The sole functions of the employer or employee
              organization with respect to the program are, without
              endorsing the program, to permit the insurer to publicize the
              program to employees or members, to collect premiums
              through payroll deductions or dues checkoffs and to remit
              them to the insurer; and
              (4) The employer or employee organization receives no
              consideration in the form of cash or otherwise in connection
              with the program, other than reasonable compensation,
              excluding any profit, for administrative services actually
              rendered in connection with payroll deductions or dues
              checkoffs.

29 C.F.R. § 2510.3–1(j).

       Plaintiff argues that the additional life insurance benefit (or “plan” as plaintiff insists

on calling it) falls under the Safe Harbor Provision. (Pl.’s Br. (dkt. #9) 13-15.) At the

outset, she contends that the additional life insurance benefit should be considered a

separate “contributory plan,” wholly apart from the non-contributory aspects of the overall

                                               16
benefits package, including the basic term life insurance benefit. This is significant as not

even plaintiff appears to dispute that the non-contributory aspects of the group policy are

governed by ERISA.7

       Plaintiff cites two cases -- Smith v. Standard Ins. Co., 2018 WL 703133 (W.D. Okla.

Feb. 2, 2018) and Gardner v. E.I. Dupont De Nemours & Co., 939 F. Supp. 471, 476 (S.D.W.

Va. 1996) -- in which, she argues, courts evaluated contributory and non-contributory

plans separately for purposes of determining ERISA preemption. (Id. at 15.) However,

neither effectively advances plaintiff’s position. In Smith, plaintiff contends that the court

applied state law to the contributory portion of an employer-issued life insurance policy.

(Pl.’s Br. (dkt. #9) 15.) The actual holding in Smith was that ERISA governed both the

non-contributory and contributory portions of the plan, and state law applied only with

regard to plaintiff’s separate, incontestability clause claim -- a claim expressly saved from

ERISA preemption by 29 U.S.C. § 1144(b)(2)(A). Smith, 2018 WL 703313, at *2-4.

Moreover, in Gardner, the court merely held that in the context of a motion to dismiss, “[t]he

facts so far developed do not establish conclusively . . . that ERISA wholly pre-empts

Plaintiff's state law claims in regard to the contributory policy.” 939 F. Supp. at 473.

       In contrast, the Seventh Circuit held that a supplemental life insurance policy for




7
  Indeed, although not binding or essential to the court’s holding, plaintiff appears at various points
in her brief to implicitly concede this point. (See Pl.’s Br. (dkt. #9) 12 (“First and foremost, at the
time that Mr. Burclaw enrolled in and paid for his voluntary life insurance coverage with the
Standard, it was not a part of his employer’s ERISA plan.”); Pl.’s Opp’n (dkt. #23) 8 (“Moreover,
no documents in the file establish that West Bend ever considered the voluntary, contributory plan
a portion of its ERISA benefit, rather than simply an opportunity for its employees to purchase
additional life insurance on a group basis. Nothing in the Standard’s underwriting file suggests that
West Bend included ‘Plan 2’ within its ERISA plan.”).)

                                                 17
which the employee paid all premiums should not -- for the purposes of determining

whether ERISA governed any claims -- be considered separately from the basic life

insurance policy and other benefits in the employer’s overall group insurance plan. Cehovic-

Dixneuf v. Wong, 895 F.3d 927, 930 (7th Cir. 2018). Similarly, in Postma, the Seventh

Circuit advised that “[f]or purposes of determining whether a benefit plan is subject to

ERISA, its various aspects ought not be unbundled.” 223 F.3d at 538. In line with these

holdings, therefore, the court concludes that the various aspects of West Bend’s employee

benefits plan and group life insurance policy, including the additional term life insurance

benefit, should be considered together.

       Viewed in this light, the plan and group policy are governed by ERISA. As an initial

matter, the plan falls out of the safe harbor provision as West Bend paid the premiums for

some of the benefits, and the safe harbor requires that “[n]o contributions” be made by the

employer or employee organization. 29 C.F.R. § 2510.3–1(j) (emphasis added). Further,

the undisputed facts show that the plan easily meets four out of the five elements of an

ERISA benefit plan: West Bend is undoubtedly an “employer,” and the purpose of the

group life policy -- the “plan” -- was to provide death benefits to the participants and their

beneficiaries.

       The remaining element -- whether the plan was “established or maintained” by West

Bend -- involves some greater discussion. The record shows that West Bend submitted an

application to Standard to create the initial plan in 2009; and in 2012, the additional term

life insurance benefit at issue here was expressly added to this overall group life insurance

plan by formal amendment at West Bend’s request. That West Bend initially established


                                             18
the plan strongly suggests ERISA coverage, as the test suggests only that the plan be

established or maintained. See Russo v. B & B Catering, Inc., 209 F. Supp. 2d 857, 861

(N.D. Ill. 2002) (noting that, where employer initially contracted with insurance company

to “establish” the plan, “[e]ven if the plan is no longer maintained by the employer, it was

still established by     the   employer” and that        the   “test's disjunctive language   --

established or maintained -- suggests that ERISA still applies”). Further, although West

Bend contracted with Standard to provide this group policy, rather than providing the plan

directly itself, similar schemes have previously been found to be covered by ERISA. See,

e.g., Brundage-Peterson v. Compcare Health Servs. Ins. Corp., 877 F.2d 509, 511 (7th Cir. 1989)

(ERISA plan may be found where an employer contracts with an insurance company to

provide benefits for employees); Hollister v. Molander, 744 F. Supp. 846, 847 (N.D. Ill.

1990) (same).

       The record also shows that West Bend “maintained” the plan. First, West Bend

paid employee premiums as to some aspects of the plan. See Postma, 223 F.3d at 538

(finding ERISA coverage where “[m]any aspects of that plan were financed in whole or in

part” by the employer); Brundage-Peterson, 877 F.2d at 511 (concluding that it is “especially

clear” that a plan falls outside of the safe harbor where “the employer helps defray the

employee's insurance cost”); Russo, 209 F. Supp. 2d at 859 (“Although not dispositive, an

employer's payment of employees' premiums will almost invariably implicate ERISA.”).

Second, there is evidence on the record that West Bend helped administer the plan by

“Self-Billing/Admin” method, under which West Bend was responsible for tracking

membership eligibility and changes. Whether this billing method applied to the additional


                                              19
life insurance benefits is weakly disputed, plaintiff conceded that the Self-Billing/Admin

method was effective for at least the non-contributory components of the plan, a fact that

also suggests ERISA coverage. See Postma, 223 F.3d at 538 (considering an employer’s

performance of administrative functions associated with the maintenance of a benefits plan

as a factor in favor of ERISA coverage); Cehovic-Dixneuf, 895 F.3d at 930 (finding ERISA

coverage over a voluntary, supplemental life insurance benefits plan where employer

“maintained substantial administrative functions”).         Third, West Bend consistently

submitted Form 5500 filings with the IRS, which, as noted above, “is an annual report

disclosing financial and actuarial information that is required to be filed with the Secretary

of Labor under ERISA.” Bolssen, 629 F. Supp. 2d at 882 (citing 29 U.S.C. §§ 1023, 1024).

These filings -- again while not by themselves dispositive -- also factor in favor of a finding

of ERISA coverage. See Clevenger v. Securitas Sec. Servs. USA, Inc., No. 07-CV-2219, 2008

WL 2168742, at *7 (C.D. Ill. May 22, 2008) (an employer’s Form 5500 filings is “one

factor that courts may consider when determining ERISA coverage” although “it is not the

only consideration nor the dispositive factor”).      Fourth, the “allocation of authority”

provision specifically provides that certain functions are reserved to West Bend (the

policyholder), including the ability to set each member’s premium contribution, the

distribution of certificates to insured members, and the provision of certain records and

reports to Standard. (See Blocher Decl., Ex. P (dkt. #11-16) 54, 58-60.) These expressly

retained functions further suggest that West Bend played a significant role in administering

the policy. See Cehovic-Dixneuf, 895 F.3d at 930 (that employer maintained administrative

functions “beyond the very limited ones allowed in the safe harbor provision” factored in


                                              20
favor of ERISA coverage).

       “Only a minimal level of employer involvement is necessary to trigger ERISA.”

Russo, 209 F. Supp. 2d at 860. Here, despite the incomplete record, the undisputed facts

establish that the plan and group policy at issue are governed by ERISA. Thus, plaintiff’s

state law claims of breach of contract and bad faith are preempted. See Mondovi Dairy Sys.,

Inc. Employee Benefit Plan v. Blue Cross Blue Shield of Wisconsin, No. 15-CV-826-JPS, 2016

WL 109965, at *4 (E.D. Wis. Jan. 8, 2016) (“The Court need not dwell long on the issue

of preemption; indeed, both state claims in this case, breach of contract and bad faith, are

unambiguously preempted by ERISA.”); Tomczyk v. Blue Cross & Blue Shield United of Wis.,

951 F.2d 771, 777 (7th Cir. 1991) (per curiam) (“[S]tate law breach of contract . . . claims

are preempted by ERISA.”); Smith v. Blue Cross & Blue Shield United of Wis., 959 F.2d 655,

657-58 (7th Cir. 1992) (“[T]he Smiths’ [bad faith] claims are clearly preempted by

ERISA.”). Accordingly, the court will grant that part of defendant’s summary judgment

motion as to ERISA preemption of plaintiff’s state law claims.



II. Standard of Judicial Review

       Provided that the court decided, as it now has, that ERISA governs the additional

life insurance benefit at issue, both parties further ask the court to determine the

appropriate level of judicial review to be applied. A denial of ERISA benefits “is to be

reviewed under a de novo standard unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe the

terms of the plan.”    Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)

(emphasis added).     Under a de novo standard of review, this court would have “the
                                            21
discretion to ‘limit the evidence to the record before the plan administrator, or . . . [to]

permit the introduction of additional evidence necessary to enable it to make an informed

and independent judgment.’” Estate of Blanco v. Prudential Ins. Co. of Am., 606 F.3d 399,

402 (7th Cir. 2010) (quoting Patton v. MFS/Sun Life Fin. Distribs., Inc., 480 F.3d 478, 490

(7th Cir. 2007)); see also Patton, 480 F.3d at 490 n.7.

       In contrast, when discretionary authority is effectively allocated, courts review the

denial of benefits only to determine “whether the administrator’s decision was ‘arbitrary

and capricious.’” Holmstrom v. Metro. Life Ins. Co., 615 F.3d 758, 766 (7th Cir. 2010)

(quoting Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008); Jenkins v. Price Waterhouse

Long Term Disability Plan, 564 F.3d 856, 860-61 (7th Cir. 2009)). Under this deferential

abuse of discretion standard, the court is limited to the evidence in the administrative

record, Hess v. Hartford Life & Accident Ins. Co., 274 F.3d 456, 462 (7th Cir. 2001), although

a plan administrator’s self-interest in the outcome of a benefit denial decision, while not

formally affecting the standard of review, may be a “‘factor’ to ‘weigh’ in evaluating the

decision.” Perlman v. Swiss Bank Corp. Comprehensive Disability Prot. Plan, 195 F.3d 975,

981 (7th Cir. 1999) (citing Firestone, 489 U.S. at 115).

       Where, as here, there is both an employer/policyholder and insurer, there is an

additional question as to whether the delegation of discretionary authority to the plan

administrator implies a grant of discretion to the administrator’s fiduciaries or third parties.

See Skibbe v. Metro. Life Ins. Co., No. 05 C 3658, 2007 WL 2874035, at *10 (N.D. Ill. Sept.

24, 2007). While the Seventh Circuit has “declined to reach the question of whether the

delegation of a plan administrator's discretionary authority need be express,” Id. (citing


                                              22
Semien v. Life Ins. Co. of N. Am., 436 F.3d 805, 810-11 (7th Cir. 2006)), other courts have

required explicit direction granting-language.       See, e.g., Nelson v. EG & G Energy

Measurements Group, Inc., 37 F.3d 1384, 1388-89 (9th Cir. 1994); Sanford v. Harvard Indus.,

Inc., 262 F.3d 590, 597 (6th Cir. 2001); McKeehan v. CIGNA Life Ins. Co., 344 F.3d 789,

793 (8th Cir. 2003). Unsurprisingly, plaintiff argues that such delegation must be express

and that, therefore, to invoke deferential judicial review, defendant must point to “clear

and unequivocal” language expressly delegating authority specifically to Standard, and not

just to West Bend. (Pl.’s Br. (dkt. #9) 17.)

       More broadly, plaintiff argues that the de novo standard of review is appropriate here.

At the outset, she contends that because Standard has not produced a contemporaneous

policy document, it cannot show that it effectively delegated discretionary authority as

required to be entitled to a deferential standard of review. (Id.) As discussed above,

however, the court has now concluded that the GLIP document produced by Standard

reflects the underlying life insurance policy in effect during the relevant time.

       Still, there remains a dispute over the existence and content of a contemporaneous

SPD. This factual dispute is significant, as courts examine both the underlying insurance

policy and SPD to determine the appropriate level of judicial review that applies in an

ERISA action. See, e.g., Mers v. Marriott Int'l Grp. Accidental Death & Dismemberment Plan,

144 F.3d 1014, 1022 (7th Cir. 1998); Ruttenberg v. U.S. Life Ins. Co. in City of New York, a

subsidiary of Am. Gen. Corp., 413 F.3d 652, 660 (7th Cir. 2005). Indeed the Seventh Circuit

has expressly rejected an insurer’s arguments that only the underlying policy document

may be considered in determining the appropriate level of deference. See Raybourne v.


                                             23
Cigna Life Ins. Co. of New York, 576 F.3d 444, 448 (7th Cir. 2009) (“Elsewhere we have

rejected Raybourne's assumption that only the original plan (here, the underlying insurance

policy) may be considered in determining whether a plan administrator is entitled to

deference.”). Given the ongoing factual dispute regarding the controlling plan document,

a decision on the level of deference owed to Standard’s decision would be premature.

Accordingly, on the record before it, this court must deny both plaintiff’s motion for

declaratory judgment and defendant’s motion for summary judgment as to this issue.



III. Plaintiff’s Motion to Amend

      The final issue before the court is plaintiff’s motion to amend her complaint. Plaintiff

seeks to add three additional claims: (1) for “equitable relief”; (2) for wrongful denial of

benefits contrary to the terms of the insurance plan under ERISA, 29 U.S.C.

§ 1132(a)(1)(B); and (3) for “equitable relief under ERISA,” including reformation,

estoppel, and “relief in any form that the Court deems just and appropriate under the

circumstances.” (Blocher Decl., Ex. Q (dkt. #11-17) 4-7.) Rule 15(a) provides that leave

to amend “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). The

Supreme Court has further cautioned that “this mandate is to be heeded.” Foman v. Davis,

371 U.S. 178, 182 (1962).

                In the absence of any apparent or declared reason -- such as
                undue delay, bad faith or dilatory motive on the part of the
                movant, repeated failure to cure deficiencies by amendments
                previously allowed, undue prejudice to the opposing party by
                virtue of allowance of the amendment, futility of amendment,
                etc. -- the leave sought should, as the rules require, be “freely
                given.”

Id.

                                               24
       Defendant argues only that plaintiff should not be permitted to amend her

complaint because the proposed claims would be futile. As an initial matter, to the extent

that plaintiff’s claim for “equitable relief” is based on state law, the court agrees with

defendant that such an amendment would be futile. As discussed above, ERISA broadly

preempts related state law claims. See Di Joseph v. Standard Ins. Co., 776 F. App'x 343, 347

(7th Cir. 2019) (quoting Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004) (“ERISA’s

preemption provision encompasses ‘any state-law cause of action that duplicates,

supplements, or supplants the ERISA civil enforcement remedy.’”). Moreover, because

ERISA itself provides for equitable relief, plaintiff’s state law claims would only duplicate

ERISA’s causes of actions.

       While defendant also argues that plaintiff’s proposed ERISA claims would be futile,

the court is unable to rule on the merits of plaintiff’s proposed ERISA actions given the

ongoing, material dispute over the existence and/or content of the effective SPD. See Mers,

144 F.3d at 1022 (holding that an SPD may in some circumstances prevail if its terms

conflict with those of the underlying insurance policy document). Accordingly, reliance on

only the GLIP document to determine Ms. Burclaw’s ERISA rights would be improper.

       Defendant also advances additional arguments regarding the futility of plaintiff’s

equitable ERISA claims. First, with regard to plaintiff’s ERISA estoppel claim, defendant

argues that this claim would be futile because she is unable to prove detrimental reliance.

(Def.’s Opp’n (dkt. #20) 23.) Specifically, defendant points out that the letter stating the

$250,000 amount was received by the Burclaws only after Mr. Burclaw had gone on

disability, and according to the policy document, only members who are “Actively at


                                             25
Work” are able to increase their life insurance election. Therefore, according to defendant,

plaintiffs cannot argue that the Burclaws would have increased his life insurance election

if they had been accurately informed that coverage was for $150,000.               However,

detrimental reliance is not a requirement of an ERISA estoppel claim, and even in the

absence of detrimental reliance, a defendant may be estopped from denying benefits based

on the terms of a plan where there exists a conflict between the policy and the plan

description. See Hopkins v. Prudential Ins. Co. of Am., 432 F. Supp. 2d 745, 762 (N.D. Ill.

2006) (“A claimant, however, need not show detrimental reliance before a court can estop

a denial of benefits based on the SPD's failure to satisfy § 1022.”) (citing Bowerman v. Wal–

Mart Stores, Inc., 226 F.3d 574, 587 (7th Cir. 2000)).

       Second, defendant argues that plaintiff’s reformation argument is futile because such

a claim involves modification of a “plan document” to comport with her reasonable

expectation of benefits, and plaintiff has only Standard’s 2015 letter to argue for an

additional plan benefit, which is not a “plan document.” (Def.’s Reply (dkt. #30) 18.)

However, plaintiff is seeking to modify the plan document -- namely, the amount of

benefits to be awarded under the current circumstances -- to comport with Standard’s

documentation, as reflected in the 2015 letter, of an additional life insurance policy in the

amount of $250,000. See Young v. Verizon's Bell Atl. Cash Balance Plan, 667 F. Supp. 2d

850, 896 (N.D. Ill. 2009), aff'd, 615 F.3d 808 (7th Cir. 2010) (“Courts have also

acknowledged the viability of an ERISA reformation claim where communications to

participants clearly summarized intended plan terms that were not reflected in the formal

plan due to a drafting error.”).    Therefore, on the current record, reformation is not


                                             26
obviously futile.

       On the contrary, even if an arbitrary and capricious standard of review applies,

plaintiff has come forward with sufficient evidence to question defendant’s determination,

especially after weighing Standard’s obvious self-interest in denying plaintiff’s claim for an

additional benefit.   For example, in 2013, when Mr. Burclaw began at West Bend,

voluntary benefits elections were made through a computer portal called “Benefits Solver.”

Standard produced various print-outs from the Benefits Solver system regarding Mr.

Burclaw’s additional life coverage. While defendant maintains that these print-outs show

that Mr. Burclaw initially selected the $250,000 additional life insurance option on

February 21, 2013, but then reduced the election to $150,000 the following day, plaintiff

disputes Standard’s interpretation of the print-outs, arguing that they are at best

“incomplete and inaccurate.” (Def.’s Reply to Pl.’s Response to Def.’s PFOF (dkt. #29) ¶

45.) Further, plaintiff points to what it calls a “complete” print-out from Benefits Solver

from October 12, 2015, which it argues shows that Mr. Burclaw’s “current” voluntary life

insurance election was $250,000. (Def.’s Response to Pl.’s PFOF (dkt. #28) ¶ 16.)

       Moreover, the underlying documents do not on their face fully support either

parties’ claims. The documents cited by defendant are copied in relevant part below:




                                             27
(Jones Decl., Ex. A (dkt. #22-1) 78.)




(Id. at 77.)

       Certainly, these documents do suggest that Mr. Burclaw had $250,000 in coverage

on February 21, 2013, and $150,000 in coverage on February 22, 2013. (Id. at 77-78.)

However, both documents also state “Coverage Terminated” and “This member dropped

the Additional Life with ADD - 150,000 plan,” which neither party is contending occurred

here. And, as plaintiff argues, nothing in the documents specifically support defendant’s

contention that it was Mr. Burclaw, as opposed to an employee at Standard or West Bend,

who made the claimed change to his election. (Id.)

       The Benefits Solver document referenced by plaintiff is similarly inconclusive:




(Id. at 144-45.) Although this document does indicate a coverage level of $250,000, the



                                            28
date listed for this entry is February 21, 2013, which according to defendant was one day

before Mr. Burclaw changed his election. (Id.) Moreover, while plaintiff suggests that this

document was “from” October 12, 2015, that date is located in a footer and simply appears

to be the date that the document was printed. (Id.)8 Plaintiff additionally argues that this

print-out should be relied upon over defendants’ documents as her version is more

“complete,” but the document itself does not support such a contention; plaintiff’s cited

document simply appears to be a different view of similar information. (Compare id. at 76-

77 with id. at 144-45.)

       Defendant more persuasively cites to copies of Mr. Burclaw’s payroll records from

West Bend to support its contention that he was enrolled during the relevant period for

the $150,000 additional life insurance benefit. It is also undisputed that Mr. Burclaw’s

paystubs from September 6, 2014, through October 17, 2015, show that $14.19 was

deducted from his bi-weekly payroll checks for “VLI,” which “align with the $150K for

VLI.” (Id. at 80.)

       For her part, plaintiff does not appear to dispute that the premium paid by Mr.

Burclaw aligned with the $150,000 election; instead, she contends that Mr. Burclaw was

charged the lower premium amount due to West Bend’s misunderstanding of his coverage

election. (Pl.’s Opp’n (dkt. #23) 20.) To support this interpretation, plaintiff points to a

print-out of a “claim events” page that includes a comment recorded on October 17, 2015,

which states: “Examiner & I looked at the AL Enrollment and agree that AL should be



8
 Regardless, this contention does not advance plaintiff’s claim as a similar footer for the Benefits
Solver documents cited by defendant shows an even later date -- June 12, 2017. (Id. at 76-77.)

                                                29
250k. (The ER Statement indicates 150kk).” (Jones Decl., Ex. A (dkt. #22-1) 178.)

According to plaintiff, this shows Standard determined in 2015 that West Bend’s

understanding of Mr. Burclaw’s coverage amount was an error and that the “correct”

amount was $250,000. (Pl.’s Opp’n (dkt. #23) 20.) Plaintiff additionally points to

numerous other documents from Standard indicating that it understood Mr. Burclaw’s

additional life insurance coverage amount to be $250,000. (See Jones Decl., Ex. A (dkt.

#22-1) 132, 138, 145, 147, 148, 150, 155, 162, 171, 175, 176, 178, 180, 181, 194, 208,

211.)

        On this record, therefore, it is undisputed that Mr. Burclaw paid a premium that

aligned with additional coverage in the amount of $150,000, rather than $250,000, but

that Standard understood Mr. Burclaw to be enrolled in the $250,000 plan, leaving a

genuine dispute of fact as to the source of this discrepancy and as to whether the $150,000

or the $250,000 coverage amount reflected the election in force during the relevant time.

Whether or not this evidence is enough for plaintiff to prevail, it is certainly more than

enough to grant plaintiff’s proposed amendments over defendant’s objection that doing so

would be “futile”.

        Finally, although defendant only expressly objected to plaintiff’s proposed

amendments on futility grounds, the court is also mindful of any prejudice that might

accrue to defendant in permitting plaintiff to amend her complaint at this late date in the

litigation. This is true especially in light of plaintiff’s hints that she has not yet conducted

any discovery, but may yet seek to do so. (See Pl.’s Opp’n (dkt. #23) 3 n.1.) Plaintiff,

however, had ample opportunity to seek discovery in accordance with the court’s


                                              30
preliminary pretrial conference order (dkt. #6), in which the court specifically cautioned

that “[a]ll discovery in this case must be completed not later than [October 1, 2019],

absent written agreement of all parties to some other date.” Plaintiff suggests that no

discovery occurred because Standard took the position that “that ERISA applies, and Ms.

Burclaw is not entitled to conduct any discovery.” (Pl.’s Opp’n (dkt. #23) 3 n.1.) And

the court recognizes and is sympathetic to the fact that the parties’ joint discovery plan

indicates that they had hoped to receive an early determination from this court regarding

the applicability of ERISA prior to the commencement of discovery. (Dkt. #5.) However,

when it became apparent that an early determination was not forthcoming, plaintiff could

have challenged Standard’s position blocking discovery -- through a motion to compel, if

necessary -- rather than simply waiting until long after the close of discovery to voice her

concerns. Even though plaintiff’s original state law claims have now been supplanted with

ERISA claims, if plaintiff had initiated discovery on her original claims she would be in a

much better position now to proceed on her ERISA claims given the overlapping issues.

       Regardless, these concerns are not immediately implicated by plaintiff’s request to

amend her complaint, which does not at present include a formal request to reopen

discovery. Moreover, the amendment does nothing more than to convert similar state law

claims that defendant has been on notice of since the beginning of this case. Therefore,

no “undue prejudice” should accrue to defendant, Foman, 371 U.S. at 182, plaintiff will be

given leave to amend her complaint to add the ERISA claims proposed in her amended

complaint. (See Blocher Decl., Ex. Q (dkt. #11-17) 4-7.)




                                            31
                                  ORDER

IT IS ORDERED that:

1) Plaintiff’s motion for declaratory relief (dkt. #7), which the court construes to
   be a motion for partial summary judgment, is DENIED;

2) Plaintiff’s motion to amend her complain (dkt. #7) is GRANTED IN PART
   and DENIED IN PART in accordance with the opinion above;

3) Defendant’s motion for summary judgment (dkt. #12) is GRANTED IN
   PART and DENIED IN PART in accordance with the opinion above.

Entered this 24th day of January, 2020.

                                   BY THE COURT:


                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     32
